                   UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF NEW HAMPSHIRE



Sushi Avenue, Inc.

    v.                                    Civil No. 19-cv-428-JD

Philbrick’s Fresh Market, LLC



                             O R D E R

     Sushi Avenue, Inc. brought suit against its former

customer, Philbrick’s Fresh Market, LLC, alleging claims for

breach of contract (Count I), account stated (Count II), and

unjust enrichment (Count III).   Philbrick’s filed its answer.

Philbrick’s counsel then withdrew from representation.

    On June 11, 2019, Philbrick’s was ordered to have counsel

file an appearance on its behalf within twenty-one days or the

case would be referred to a judicial officer for an appropriate

sanction.   No appearance was filed on behalf of Philbrick’s

within the time allowed.   On August 12, 2019, the clerk of court

entered default against Philbrick’s.

    Sushi Avenue filed a motion for default judgment supported

by a copy of its contract with Philbrick’s and the affidavit of

its president, Nay Hla.    In support, Sushi Avenue cited

Philbrick’s failure to obtain counsel and the default entered

against Philbrick’s.   It also argued that a hearing was not
necessary to determine damages because only arithmetic was

needed for that calculation and provided the amounts due

supported by the affidavit of Nay Hla.       Philbrick’s did not

respond to the motion.

    The magistrate judge issued a report and recommendation on

the motion for default judgment.       In the report, the magistrate

found that the admitted facts supported Philbrick’s liability on

the breach of contract claim, Count I.      Because that claim was

viable and Sushi Avenue sought the same damages under Counts II

and III, the magistrate judge recommended that the court dismiss

Counts II and III.   With respect to damages, the magistrate

judge noted the difference between the amount sought in the

complaint and the amount demanded in the motion and applied the

rule that the damages awarded under a default judgment cannot

differ from the amount sought in the complaint.       Fed. R. Civ. P.

54(c).

    The magistrate judge recommends that the court enter

default judgment on Count I, dismiss Counts II and III, and

award $80,939.90 in damages, which is the amount sought in the

complaint.   The magistrate also recommends that the court deny

Sushi Avenue’s request for attorneys’ fees and costs without

prejudice to filing a motion for that relief after entry of

default judgment.    Neither party filed an objection to the

report and recommendation.

                                   2
                            Discussion

    When a report and recommendation is filed by a magistrate

judgment and after the time for written objections has passed, a

judge of the court must make a de novo determination as to any

parts of the report and recommendation to which there is an

objection.   28 U.S.C. § 636(b)(1).   “A judge of the court may

accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge.”    Id.   In

addition, the judge may receive additional evidence or return

the matter to the magistrate judge with instructions.        Id.

    There being no objection by either party, no part of the

report and recommendation is subject to de novo review.       Based

on the facts alleged in the complaint and the proof of damages

provided in the affidavit of Nay Hla, the court agrees that

default judgment, as recommended, is appropriate in this case.



                            Conclusion

    For the foregoing reasons, the report and recommendation

(document no. 15) is accepted and adopted.   The plaintiff’s

motion for default judgment (document no. 14) is granted, in

part, as follows:

    (1) default judgment is granted in favor of Sushi Avenue on

its breach of contract claim, Count I;



                                 3
      (2) the claims for account stated in Count II and unjust

enrichment, Count III, are dismissed;

      (3) damages are awarded to Sushi Avenue in the amount of

$80,939.90; and

      (4) if Sushi Avenue seeks an award of attorneys’ fees and

costs, it shall file a properly supported motion for that

purpose on or before October 18, 2019.

      SO ORDERED.



                               ______________________________
                               Joseph A. DiClerico, Jr.
                               United States District Judge

October 3, 2019

cc:   John K. Bosen, Esq.
      Frederick B. Finberg, Esq.
      Thomas P. Harlan, Esq.
      Blair A. Harrington, Esq.
      Philbrick’s Fresh Fish Market, LLC




                                 4
